Citation Nr: 0306833	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  97-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 
1990 for an award of special monthly compensation for loss of 
use of a creative organ.

2.  Entitlement to an effective date earlier than October 3, 
1996 for the grant of service connection with an evaluation 
of 30 percent for a mood disorder secondary to loss of use of 
a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1996 and August 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) at Winston-Salem, North Carolina and St. 
Petersburg, Florida, respectively.

The issue of entitlement to an effective date earlier than 
April 12, 1990 for an award of special monthly compensation 
for loss of use of a creative organ was remanded by the Board 
in November 1998 for purposes of development.

In this decision, the Board is remanding the claim of 
entitlement to an effective date earlier than October 3, 1996 
for the grant of service connection with an evaluation of 30 
percent for a mood disorder secondary to loss of use of a 
creative organ so that all development required by the 
Veterans Claims Assistance Act of 2000 may be accomplished by 
the RO.


FINDINGS OF FACT

1.  The veteran was separated from service on May 5, 1987.

2.  On May 21, 1987, the veteran submitted on VA Form 21-526 
a claim of entitlement to service connection for what she 
described there as pituitary-related "[f]emale problems." 

3.  In a February 1988 rating decision, the RO granted 
service connection for pituitary adenoma with a 
noncompensable evaluation from an effective date of May 6, 
1987, which was the day after the veteran's separation from 
service.

4.  In a notice of disagreement submitted in March 1988, the 
veteran appealed the noncompensable evaluation of pituitary 
adenoma.  After receiving a statement of the case on this 
issue later in March 1988, she perfected her appeal in April 
1988 by submitting a VA Form 9, Appeal to Board of Veterans' 
Appeals. 

5.  In a January 1990 decision, the Board increased the 
evaluation of the veteran's pituitary adenoma to 10 percent.  
The RO implemented this decision in a February 1990 rating 
decision assigning the 10 percent evaluation from May 6, 
1987.

6.  In adjudicating the veteran's claim for a higher 
evaluation incident to the grant of service connection for 
pituitary adenoma, neither the Board nor the RO determined 
whether the criteria for an award of special monthly 
compensation for loss of use of a creative organ had been 
met.

7.  On April 12, 1990, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, in which she asserted 
that she was entitled to special monthly compensation for 
loss of use of a reproductive organ and therefore, her 
evaluation for pituitary adenoma should be increased.

8.  In an August 1996 rating decision, the RO granted the 
veteran special monthly compensation for loss of use of a 
creative organ in consequence of pituitary adenoma from an 
effective date of April 12, 1990.

9.  Medical opinion of record indicates that it is at least 
as likely as not that loss of use of a creative organ 
represented by infertility had its onset by May 6, 1987.  


CONCLUSION OF LAW

When reasonable doubt is resolved in favor of the claim, the 
criteria for an effective date of May 6, 1987 for an award of 
special monthly compensation for loss of use of a creative 
organ have been met.  38 U.S.C.§§ 1114(k), 5107, 5110 (West 
2002); 38 C.F.R. §§  3.102, 3.350(a), 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier effective date for grant of special monthly 
compensation

The veteran seeks an earlier effective date for a grant of 
special monthly compensation for the loss of use of a 
creative organ in consequence of pituitary adenoma.  She 
claims that the RO should have assigned for the grant of 
special monthly compensation the same effective date, May 6, 
1987, as was assigned for the grant of service connection 
with a noncompensable evaluation for pituitary adenoma.  

a.  Background

The veteran filed her service connection claim on May 21, 
1987.  In her claim document, VA Form 21-526, Application for 
Compensation, she requested service connection for pituitary-
related "[f]emale problems."  A rating decision granting 
service connection (with a noncompensable evaluation) for 
pituitary adenoma from May 6, 1987 was issued in February 
1988.  The May 6, 1987 effective date corresponded to the day 
after the date of the veteran's separation from service.

In March 1988, the veteran submitted a notice of disagreement 
signifying her desire to appeal the noncompensable evaluation 
for pituitary adenoma.  After receiving a statement of the 
case on this issue later in March 1988, she perfected her 
appeal in April 1988 by submitting a VA Form 9, Appeal to 
Board of Veterans' Appeals. 

In a January 1990 decision, the Board increased the 
evaluation of pituitary adenoma to 10 percent.  The RO 
implemented this decision in a February 1990 rating decision 
by assigning a 10 percent evaluation for pituitary adenoma 
from May 6, 1987.

In adjudicating the claim for a higher evaluation of service-
connected pituitary adenoma, neither the Board nor the RO 
determined whether the criteria for an award of special 
monthly compensation for loss of use of a creative organ had 
been met.

On April 12, 1990, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which she asserted that she 
was entitled to special monthly compensation for "loss of 
use of a reproductive organ" and therefore, her rating for 
pituitary adenoma should be increased.

In an August 1996 rating decision, the RO granted the veteran 
special monthly compensation for loss of use of a creative 
organ in consequence of pituitary adenoma from an effective 
date of April 12, 1990.

b.  Analysis

Special monthly compensation is payable with respect to a 
particular disability in addition to the basic rate of 
compensation that is otherwise payable for that disability.  
See 38 C.F.R. § 3.350(a).   Thus, a claim of entitlement to 
special monthly compensation is similar to a claim for an 
increased evaluation of the disability with respect to which 
the special monthly compensation would be payable.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999) (the Court) held in Akles v. Derwinski that a claim for 
special monthly compensation may be inferred in some 
circumstances from a claim for an increased evaluation of the 
disability with respect to which the special monthly 
compensation would be payable.  See Akles v. Derwinski, 1 
Vet. App. 118 (1991).  The Court held that where facts 
presented in connection with the claim for an increased 
evaluation indicate possible entitlement to special monthly 
compensation, VA must adjudicate that issue.  Akles, 1 Vet. 
App. at 121.  The Court found that if VA has not adjudicated 
entitlement to special monthly compensation in such 
circumstances, the disability evaluation is incomplete, even 
if otherwise noncompensable, and the increased rating claim 
remains open with respect to that issue.  Akles, 1 Vet. App. 
at 121.  

Here, the evaluation of pituitary adenoma was assigned with a 
grant of service connection and the veteran filed a notice of 
disagreement disputing that evaluation.  A notice of 
disagreement with a disability evaluation rendered with a 
grant of service connection represents a request for an 
increased rating of that disability from the effective date 
of service connection; such a request is considered to relate 
back to the date of the service connection claim.   Fenderson 
v. West, 12 Vet. App. 119, 125 (1999).

The Board finds that with her notice of disagreement 
expressing dissatisfaction with the noncompensable rating 
assigned for pituitary adenoma from May 6, 1987 with the 
grant of service connection therefor, the veteran placed in 
issue entitlement not only to a greater schedular rating for 
pituitary adenoma but also entitlement to special monthly 
compensation for loss of use of a creative organ.  Akles.  
Indeed, she raised the latter issue substantively in her 
claim document of May 21, 1987 requesting service connection 
for "[f]emale problems."  The Board does not agree with 
what is evidently the determination of the RO that the April 
12, 1990 request for consideration of special monthly 
compensation for "loss of use of a reproductive organ" 
represented a new claim.  A request for an increase of a 
disability evaluation that has been rendered with a grant of 
service connection is treated for effective date purposes as 
part of the service connection claim.  In this respect, it 
must be distinguished from a claim for an increased rating, 
that is, a new claim filed after the time allowed by law for 
filing a notice of disagreement with the evaluation rendered 
with the grant of service connection.  See Fenderson, 12 Vet. 
App. at 125; see also 38 C.F.R. § 20.302 (2002).  In view of 
the fully favorable decision of the Board herein, it is not 
necessary to determine whether the veteran's May 1987 claim 
for service connection for female problems included an 
inferred claim of entitlement to special monthly compensation 
due to loss of use of a creative organ.

Thus, the question what is the proper effective date of the 
grant of special monthly compensation in this case must be 
resolved according to the rules governing the effective dates 
of evaluations assigned with a grant of service connection.

Unless a multiple or "staged" rating is warranted by the 
evidence, the effective date of the disability rating 
established with the grant of service connection will be the 
same as the effective date of service connection.  See 
Fenderson, 12 Vet. App. at 125.

The effective date of service connection and a noncompensable 
evaluation that was established for the veteran's pituitary 
adenoma, May 6, 1987, conforms to the rule that the effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
[from service] if application therefor is received within one 
year from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1); see also 38 C.F.R. § 3.400(b)(2) (to the same 
effect).  The veteran's VA Form 21-526, Application for 
Compensation, requesting service connection for "[f]emale 
problems" was received on May 21, 1987, a date that falls 
within one year from the May 6, 1987 date of her separation 
from service.

Thus, unless a "staged" rating for pituitary adenoma is 
warranted in this case because entitlement to special monthly 
compensation for loss of use of a creative organ 
(infertility) arose after the effective date of service 
connection, the effective date of the award of special 
monthly compensation should be May 6, 1987.

The evaluation that is rendered with a grant of service 
connection from the effective date of service connection may 
consist of, rather than a single rating, several separate 
ratings that reflect changes in the severity of the 
disability ensuing from the effective date of service 
connection.  Fenderson, 12 Vet. App. at 126.  In the case of 
such a "staged" rating, although the effective date of the 
initial rating begins with the effective date of service 
connection, the effective date of each succeeding rating is 
the date on which the competent evidence of record shows that 
a rating different from the one preceding was warranted.  See 
Fenderson, 12 Vet. App. at 126; see 38 C.F.R. § 3.400.  

The question, then, is whether the competent evidence of 
record shows that the veteran was not entitled to special 
monthly compensation for loss of use of a creative organ 
(infertility) until sometime after the service connection 
effective date of May 6, 1987.  If this evidence supports the 
proposition that it is more likely than not that the loss of 
use of a creative organ (infertility) occurred after May 6, 
1987, a later effective date, based on the evidence, should 
be assigned.  However, it the date of onset of the veteran's 
infertility is neither proved nor disproved by the evidence, 
there arises a reasonable doubt on this question that must be 
resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility).  
See also 38 U.S.C.A. § 5107(b).  If such reasonable doubt 
arises from the evidence - - or, of course, if the evidence 
tends to prove the veteran's claim - - the effective date of 
the grant of special monthly compensation in this case must 
be May 6, 1987.

The medical evidence of record indicates that the veteran 
suffers from infertility.  The award of special monthly 
compensation for loss of use of a creative organ is based on 
the medical evidence of infertility.  In remanding in 
November 1998 the issue of the proper effective date for this 
grant of special monthly compensation, the Board observed 
that the record lacked a medical opinion as to the date of 
onset of the veteran's infertility.  The Board directed in 
the November 1998 Remand that such an opinion be obtained.

The VA medical opinion provided in December 1998 in 
accordance with this direction indicated that the probable 
date of onset of the veteran's loss of use of a creative 
organ (infertility) could not be established.  The VA 
examiner noted that a set of symptoms involving irregular 
menses, galactorrhea, and increased prolactin levels was 
evident in 1986, when pituitary adenoma was diagnosed, and 
observed that this set of symptoms suggested infertility:  
"Infertility is a known complication related to an increased 
prolactin level from a pituitary adenoma.  The basic 
mechanism is that an increased prolactin level prohibits 
ovulation which can lead to pregnancy."  The VA examiner 
observed that while it is possible to restore fertility by 
the administration of bromocriptine or by surgery, the 
veteran did not have surgery and did not take bromocriptine, 
which she could not tolerate, with sufficient consistency to 
restore fertility if it could have been restored.  The VA 
examiner concluded:

In light of neither of [sic] one of these 
options having been carried out to 
attempt to restore fertility, it would be 
difficult to say a specific date as to 
when the veteran lost use of the creative 
organ.  It certainly can be determined 
that her increased prolactin did, in and 
of itself, promote infertility. . . .

The Board finds that this medical evidence is sufficient to 
permit resolution of the claim.  See 38 U.S.C.A. 
§ 5102(A)(d)(1).  The opinion of the VA examiner creates a 
reasonable doubt as to whether the veteran's infertility 
existed by May 6, 1987 or had its onset later.  The claim has 
not been disproved by a preponderance of the competent 
evidence.  Thus, the claim must be allowed.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, an effective date 
of May 6, 1987 will be assigned for loss of use of a creative 
organ in consequence of pituitary adenoma.

c.  Veterans Claims Assistance Act of 2000

As the Board has granted in full the veteran's claim for an 
effective date from May 6, 1987 for an award of special 
monthly compensation for loss of use of a creative organ, it 
is not necessary to consider whether in treating this claim, 
VA has observed the provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. § 5103A(a)(2).  The 
veteran has not been prejudiced by the Board's decision of 
her claim on the basis of the existing factual record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An effective date of May 6, 1987 for special monthly 
compensation for loss of use of a creative organ is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




REMAND

Earlier effective date for the grant of service connection 
with an evaluation of 30 percent for a mood disorder 
secondary to loss of use of a creative organ

The Board finds it necessary to remand the claim of 
entitlement to an effective date earlier than October 3, 1996 
for the grant of service connection with an evaluation of 30 
percent for a mood disorder secondary to loss of use of a 
creative organ in order that the RO may undertake all 
development and provide to the claimant all notices required 
by the Veterans Claims Assistance Act of 2000.  

The Veterans Claims Assistance Act of 2000, see 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), (the 
VCAA), enacted November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of claims 
pending before VA as of that date.

The statute significantly heightens what were the duties of 
VA under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  Regulations 
implementing the VCAA have been promulgated.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The Board finds that these duties have not been discharged in 
connection with this claim.

The Board notes that the veteran is claiming, essentially, 
that the evaluation of her mood disorder should be viewed as 
one that was rendered in connection with an original service 
connection claim filed July 8, 1993 whereas the RO has 
determined that the evaluation was rendered in response to an 
application to reopen the service connection claim filed 
October 3, 1996.  In the notice that the RO should send to 
the veteran pursuant to 38 U.S.C.A. § 5103 and the holding of 
the Court in Quartuccio v. Principi, the RO should apprise 
the veteran of what kind of evidence, including evidence of a 
timely filed notice of disagreement, could substantiate her 
contention that her July 8, 1993 service connection claim 
remained open and what kind of evidence could provide other 
grounds of entitlement to an earlier effective date for 
service connection for her mood disorder with a 30 percent 
evaluation.  Of course, the notice must also apprise her of 
what her and VA's respective responsibilities are for 
obtaining supporting evidence.  38 U.S.C.A. § 5103; 
Quartuccio.

The RO must review the file and ensure that all service, VA, 
and private medical records pertinent to the claim have been 
obtained.  The RO should ask the veteran, who the record 
shows has moved from one state to another at least twice, to 
provide a written account of what VA medical facilities have 
treated her for a psychiatric condition and when.  See Bell 
v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (VA is 
deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees, including VA 
physicians).

Therefore, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and its implementing regulations, see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), are satisfied.

2.  The RO should contact the appellant 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claim.  In the course of this inquiry, 
the RO should ask the veteran to provide 
a written account of which VA medical 
facilities have treated her for a 
psychiatric condition and when.  The RO 
should attempt to secure copies of all 
medical records relevant to the claim 
that have not yet been obtained.  The RO 
must document in the claims file all 
attempts to secure this evidence.  If, 
after making reasonable efforts, the RO 
is unable to obtain any records sought, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran 
must then be given an opportunity to 
respond.  The RO is reminded that the 
efforts to obtain government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in its notice to the appellant.

3.  The RO should provide the veteran and 
her representative with notice concerning 
the kind of evidence that would 
substantiate her claim of entitlement to 
an effective date earlier than October 3, 
1996 for the grant of service connection 
with an evaluation of 30 percent for a 
mood disorder secondary to loss of use of 
a creative organ.  The notice must 
indicate which evidence the veteran is 
responsible for obtaining and which 
evidence VA will attempt to obtain on her 
behalf and must meet the other 
requirements set forth in 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b), as well.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than October 3, 
1996 for the grant of service connection 
with an evaluation of 30 percent for a 
mood disorder secondary to loss of use of 
a creative organ.  In determining the 
proper effective date for service 
connection with a 30 percent evaluation 
for the veteran's mood disorder, the RO 
should note that the schedule for rating 
mental disorders was revised as of 
November 7, 1996 and that the veteran is 
entitled to have her disability evaluated 
under the set of criteria that produces 
the higher evaluation, subject to the 
rule that the revised criteria 
may not be applied to the disability as 
it existed before their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997); 38 U.S.C.A. 
§ 5110(g) (West 2002).

Unless the claim is granted in full, the 
RO should provide the veteran and her 
representative with a new supplemental 
statement of the case.  38 C.F.R. § 19.31 
(2002).  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim, to include the VCAA.  The veteran 
and her representative should then be 
given an adequate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until she 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



